ACCEPTED
                                                                                    01-14-00138-CV
                                                                         FIRST COURT OF APPEALS
                                                                                 HOUSTON, TEXAS
                                                                               6/19/2015 5:03:56 PM
                                                                              CHRISTOPHER PRINE
                                                                                             CLERK

                         No. 01-14-00138-CV
_________________________________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                     In the First Court of Appeals     HOUSTON, TEXAS
                            Houston, Texas         6/19/2015 5:03:56 PM
_________________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
                          ROLANDO ACEVEDO, ET AL.,

                                                  Appellants,

                                        v.

                      THE O’QUINN LAW FIRM, ET AL.,

                                         Appellees.
_________________________________________________________________

               On Appeal from the Probate Court Number 2,
                          Harris County, Texas
                        Cause No. 392,247-416
_________________________________________________________________

                  APPELLANTS’ UNOPPOSED MOTION TO DISMISS


TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellants, Rolando Acevedo, et al., respectfully file this Appellants’

Unopposed Motion to Dismiss as a result of a settlement agreement between the

parties of this appeal.

      1.     This case is pending in this Court. The Clerk’s Record has been on

file since August 6, 2014.

      2.     Appellants’ brief was originally due September 6, 2014.
      3.     The parties have been involved in settlement negotiations, which have

been fruitful. The clients have been contacted to seek their agreement to a global

settlement. Appellants asked for and received an abatement from the Court of

Appeals.

      4.     As requested by the Court, Appellants have provided status reports to

the Court on a regular basis.

      5.     The Court has graciously extended the abatement of this appeal until

June 20, 2015 so that counsel for Appellants could have time to obtain approval for

the settlements from Appellants.

      6.     Counsel has now confirmed Appellants’ agreement to the settlement,

thus, the abatement and appeal is no longer necessary.

      7.     Therefore, Appellants no longer wish to prosecute this appeal and ask

this Court to dismiss this appeal.



                                        Respectfully submitted,

                                         /s/Lance Christopher Kassab
                                         Lance Christopher Kassab
                                         State Bar No. 00794070
                                         lck@texaslegalmalpractice.com
                                         David Eric Kassab
                                         State Bar No. 24071351
                                         dek@texaslegalmalpractice.com
                                         1420 Alabama
                                         Houston, Texas 77004
                                         Telephone: 713.522.7400
                                         2
                                        Facsimile: 713.522.7410
                                        Attorneys for Appellants


                         CERTIFICATE OF CONFERENCE

      I have conferred with Dale Jefferson, one of the attorneys for Appellees, and

he is unopposed to this motion.

                                            /s/Lance Christopher Kassab
                                            Lance Christopher Kassab




                                        3
                            CERTIFICATE OF SERVICE

      On June 19, 2015, I electronically filed this Unopposed Motion to Abate

Appeal Pending Settlement Approval with the Clerk of Court using the

eFile.TX.gov electronic filing system which will send notification of such filing to

the following (except where alternate service is otherwise noted):

Jim Peacock                                  Dale Jefferson
LAW OFFICES OF JIM PEACOCK                   MARTIN DISIERE JEFFERSON &
112 East 4th Street                          WISDOM LLP
Houston, Texas 77007                         808 Travis, Suite 1800
jimpeacock@msn.com                           Houston, Texas 77002
                                             jefferson@mdjwlaw.com


                                              /s/Lance Christopher Kassab
                                              Lance Christopher Kassab




                                         4